DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 24, “a distal end of the cap is closed”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 19, 29, 34 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the phrase "a thickness of the gripping surface" renders the claim indefinite because it is unclear how a surface have a thickness. A surface is defined as “the exterior or upper boundary of an object or body” or “an external part or layer”. 
Regarding claim 29, same rejection as claim 19 above.
Regarding claim 34, same rejection as claim 19 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-16, 18, 23-25, 30-31, 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abry (US 2010/0286619).
Regarding claim 15, Abry discloses 
A cap (33, fig. 6b) for covering a needle shield (12, fig. 2 and par. 0050) on a needle (8, fig. 2 and par. 0049) of a medicament container (6, fig. 2 and par. 0049), the cap (33, fig. 6b) comprising: 
a cylindrical portion (top portion of 33, see annotated fig. 6b below) having a first outer diameter (see annotated fig. 6b below); 
a disc portion (bottom portion of 33, see annotated fig. 6b below) disposed on a distal end of the cylindrical portion (see annotated fig. 6b below), the disc portion (bottom portion of 33, see annotated fig. 6b below) having a second outer diameter (see annotated fig. 6b below) larger than the first outer diameter (see annotated fig. 6b below) of the cylindrical portion (top portion of 33, see annotated fig. 6b below); and 
a gripping member (37/39/48, figs. 4-5 and 6b, pars. 0060-0061 and 0063) having an inner portion (39) and an outer portion (48), wherein the inner portion (39) is disposed on an inner surface of the cylindrical portion (see fig. 6b and annotated fig. 6b below) and adapted to frictionally engage the needle shield (12) on the needle (8) (Examiner notes: the limitation “adapted to frictionally engage ....the needle” is interpreted as functional limitation. See fig. 2, 39 is frictionally engaged with element 51 and element 51 is frictionally engaged with the needle shield 12. Therefore, 39 is adapted to frictionally engage with needle shield 12), and wherein the outer portion (48) is disposed on an outer surface of the cylindrical portion (see fig. 6b and annotated fig. 6b below) and a proximal surface of the disc portion (see fig. 6b and annotated fig. 6b below).

    PNG
    media_image1.png
    540
    715
    media_image1.png
    Greyscale


Regarding claim 16, Abry discloses 
The cap according to claim 15, wherein the gripping member (37/39/48) further comprises a distal portion (37) disposed on a distal surface of the disc portion (see fig. 6b and annotated fig. 6b below).
Regarding claim 18, Abry discloses 
The cap according to claim 15, wherein at least one of the inner portion or the outer portion of the gripping member includes one or more frictional features disposed on a surface of the inner portion or a surface of the outer portion (Examiner notes: see figs. 4-5, 48 comprises frictional features 49/50 disposed on 48).
Regarding claim 23, Abry discloses 

Regarding claim 24, Abry discloses 
The cap according to claim 15, wherein a distal end of the cap is closed (see fig. 2, the distal end of 33 is closed when 51/12 is completely coupled to 33).
Regarding claim 25, Abry discloses 
A medicament container (6/8/12, fig. 2) comprising: 
a barrel (6, fig. 2 and par. 0049); 
a needle (8, fig. 2 and par. 0049) disposed on a distal end of the barrel (distal end of 6, fig. 2); 
a needle shield (12, fig. 2 and par. 0050) coupled to the needle (8, fig. 2); and 
a cap (33, fig. 6b) coupled to the needle shield (12, fig. 2), wherein the cap (33) comprises: 
a cylindrical portion (top portion of 33, see annotated fig. 6b below) having a first outer diameter (see annotated fig. 6b below) measured in a first direction (see annotated fig. 6b below); 
a disc portion (bottom portion of 33, see annotated fig. 6b below) disposed on a distal end of the cylindrical portion (see annotated fig. 6b below), the disc portion (bottom portion of 33, see annotated fig. 6b below) having a second outer diameter (see annotated fig. 6b below) measured in the first direction (see annotated fig. 6b below), wherein the second outer diameter is larger than the first outer diameter (see annotated fig. 6b below); and   
a gripping member (37/39/48, figs. 4-5 and 6b, pars. 0060-0061 and 0063) having an inner portion (39) and an outer portion (48), wherein the inner portion (39) is disposed on an inner surface of the cylindrical portion (see fig. 6b and annotated fig. 6b below) and adapted to frictionally engage the needle shield (12) on the needle (8) (Examiner notes: the limitation “adapted to frictionally engage ....the needle” is interpreted as functional limitation. See fig. 2, 39 

    PNG
    media_image1.png
    540
    715
    media_image1.png
    Greyscale

Regarding claim 30, see the rejection of claim 18 above.
Regarding claim 31, Abry discloses 
A method of using a medical delivery device (1, fig. 1) comprising: 
gripping (see figs. 4-5 for extending ribs 49/50 for gripping) an outer portion of a cap (outer portion 48 of 33) of the medical delivery device (1), wherein the outer portion of the cap (outer portion 48 of 33) comprises a cylindrical portion (top portion of 33, see annotated fig. 6b 
pulling (par. 0059) the cap (33) from the medical delivery device (1), wherein pulling the cap (33) causes friction between an inner portion of the cap (inner portion 39 of 33) and the needle shield (12) and pulls the needle shield (12) off the needle (8) (par. 0059).
Regarding claim 33, Abry discloses 
The method of claim 31, wherein the needle shield (12) is made of at least one of rubber or elastomer latex (par. 0050).

Claim(s) 15, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abry (US 2010/0286619) (Examiner notes: different interpretation for the gripping member).
Regarding claim 15, Abry discloses 
A cap (33, fig. 6b) for covering a needle shield (12, fig. 2 and par. 0050) on a needle (8, fig. 2 and par. 0049) of a medicament container (6, fig. 2 and par. 0049), the cap (33, fig. 6b) comprising: 
a cylindrical portion (top portion of 33, see annotated fig. 6b below) having a first outer diameter (see annotated fig. 6b below); 
a disc portion (bottom portion of 33, see annotated fig. 6b below) disposed on a distal end of the cylindrical portion (see annotated fig. 6b below), the disc portion (bottom portion of 33, see annotated fig. 6b below) having a second outer diameter (see annotated fig. 6b below) larger than the first outer diameter (see annotated fig. 6b below) of the cylindrical portion (top portion of 33, see annotated fig. 6b below); and 
a gripping member (37/39/48/51, figs. 4-5 and 6a-6c, pars. 0060-0061 and 0063-0065) having an inner portion (39/51) and an outer portion (48), wherein the inner portion (39/51) is 

    PNG
    media_image1.png
    540
    715
    media_image1.png
    Greyscale

Regarding claim 20, Abry discloses 
The cap according to claim 15, wherein the inner portion (39/51) of the gripping member (37/39/48/51) includes a ramp feature (55) on a proximal end (53) of the inner portion (51).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17, 26-28, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abry (US 2010/0286619) in view of Robinson et al. (US 7,815,061).
Regarding claim 17, Abry discloses the cap according to claim 15, as set forth above, except for wherein the gripping member is made from a first material, and the cylindrical portion and the disc portion are made from a second material, and wherein the first material has a lower durometer than the second material.
However, Robinson teaches a cap (20, fig. 2) comprising a cap portion (11/12, fig. 2) and a gripping member (17/21) wherein the gripping member is made from a first material (high frictional material, col. 4 lines 11-14, such that the high frictional material is rubber and polypropylene blend, col. 2 lines 55-63), and the cap portion is made from a second material (low coefficient of friction such as polypropylene, col. 2 lines 35-39), and wherein the first material has a lower durometer than the second material (Examiner notes: the first material is high frictional material – rubber and polypropylene blend, whereas the second material is low frictional material – polypropylene).

Regarding claim 26, Abry discloses the cap according to claim 25, wherein the gripping member is made from a first material (material of the outer/inner surface of cap 33), the cylindrical portion and the disc portion are made from a second material (material of cap 33), and the needle shield (12) comprises a sheath (51) made from a third material (material of 51, par. 0025)
Abry is silent about wherein the first material has a lower durometer than the second material.
However, Robinson teaches a cap (20, fig. 2) comprising a cap portion (11/12, fig. 2) and a gripping member (17/21) wherein the gripping member is made from a first material (high frictional material, col. 4 lines 11-14, such that the high frictional material is rubber and polypropylene blend, col. 2 lines 55-63), and the cap portion is made from a second material (low coefficient of friction such as polypropylene, col. 2 lines 35-39), and wherein the first material has a lower durometer than the second material (Examiner notes: the first material is high frictional material – rubber and polypropylene blend, whereas the second material is low frictional material – polypropylene).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Abry’s cap such that the gripping member/surface of the cap is made of rubber and polypropylene blend as taught by Robinson, for the purpose of increasing the frictional engagement between the surfaces (col. 3 lines 23-26 of Robinson).
Regarding claim 27, in the modified device of Abry in view of Robinson,
Abry discloses the needle shield 12 with a casing 12 and the sheath 51 wherein the sheath 51 and the casing 12 are made of materials providing a high coefficient of friction (par. 
Robinson teaches the use of rubber and polypropylene blend and the use of just polypropylene to increase the frictional engagement between surfaces (col. 2 lines 23-26, 35-39, 55-63 and col. 4 lines 11-14).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the material of sheath 51 to be rubber and polypropylene blend and the material of casing 12 to be just polypropylene, as taught by Robinson, for the purpose of increasing the frictional engagement between the surfaces (col. 3 lines 23-26 of Robinson) to prevent possible rotation and to convert axial translation of the sheath to the axial translation of the casing.
Regarding claim 28, in the modified device of Abry in view of Robinson,
Robinson teaches two different materials, one being rubber and polypropylene blend while the other being polypropylene (col. 2 lines 23-26, 35-39, 55-63 and col. 4 lines 11-14) wherein the materials are configured to increase the frictional engagement between the surfaces (col. 2 lines 23-26, 35-39, 55-63 and col. 4 lines 11-14).
Since Arby discloses in par. 0025, in order to achieve a cooperation between the sheath and the needle shield/casing with substantially no possible rotation, it is possible to use materials providing a high coefficient of friction between the sheath and the needle shield/casing and a low coefficient of friction between the sheath and the cap. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Abry’s cap such that the sheath is made of rubber and polypropylene blend and the casing/needle shield is made of polypropylene, as taught by Robinson, for the purpose of increasing the frictional engagement between the surfaces (col. 3 lines 23-26 of Robinson) to 
Regarding claim 32, Abry discloses the method of claim 31, as set forth above, except for wherein the inner portion and the outer portion of the cap are made from a first material, and the rest of the cap is made of a second material, and the first material has a lower durometer than the second material.
However, Robinson teaches a cap (20, fig. 2) comprising an outer portion (17) and an inner portion (21) and the rest of the cap (rest of 20) wherein the inner portion and the outer portion are made from a first material (high frictional material, col. 4 lines 11-14, such that the high frictional material is rubber and polypropylene blend, col. 2 lines 55-63) and the rest of the cap is made of a second material (low coefficient of friction such as polypropylene, col. 2 lines 35-39), and the first material has a lower durometer than the second material (Examiner notes: the first material is high frictional material – rubber and polypropylene blend, whereas the second material is low frictional material – polypropylene).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the cap such that the inner portion and the outer portion of the cap are made of rubber and polypropylene blend and the rest of the cap is made of polypropylene, as taught by Robinson, for the purpose of increasing the frictional engagement between the surfaces (col. 3 lines 23-26 of Robinson).
 
Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abry (US 2010/0286619) in view of West et al. (US 2013/0096462).
Regarding claim 21, Abry discloses the cap according to claim 15, as set forth above, except for further comprising an indicia disposed on one or more of the cylindrical portion, the disc portion, or the gripping member.

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the outer surface of Abry’s cap to have an indicia, as taught by West, for the purpose of providing reference point for the proper alignment of the needle (par. 0034 of West).
Regarding claim 22, in the modified device of Abry in view of West,
West teaches the indicia including words (see fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the outer surface of Abry’s cap to have an indicia, as taught by West, for the purpose of providing reference point for the proper alignment of the needle (par. 0034 of West).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 15-29 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-11, 13-15 of U.S. Patent No. 10,500,347 (Darras et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the application claims can be found in the patent claims.
Regarding claim 15, see claim 1 of Darras.
Regarding claim 16, see claim 2 of Darras.
Regarding claim 17, see claim 3 of Darras.
Regarding claim 18, see claim 4 of Darras.
Regarding claim 19, see claim 1 of Darras.
Regarding claim 20, see claim 5 of Darras.
Regarding claim 21, see claim 6 of Darras.
Regarding claim 22, see claim 7 of Darras.
Regarding claim 23, see claim 14 of Darras.
Regarding claim 24, see claim 15 of Darras.
Regarding claim 25, see claim 8 of Darras.
Regarding claim 26, see claim 9 of Darras.
Regarding claim 27, see claim 10 of Darras.
Regarding claim 28, see claim 11 of Darras.
Regarding claim 29, see claim 8 of Darras.

Allowable Subject Matter
Claim(s) 19-20, 29, 34 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if overcome the 112(b) rejection and the double patenting rejection as set forth above.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records is Abry (US 2010/0286619)
Regarding claim 19, Abry fails to disclose/teach among all the limitation or render obvious the cap wherein the inner portion of the gripping member has a gripping surface and the thickness of the gripping surface decreases from a distal end of the inner portion to a proximal end of the inner portion, in combination with the total structure and function as claimed.
No combination of prior art was found to teach or suggest each and every element of claim 19.
Regarding claim 29, Abry fails to disclose/teach among all the limitation or render obvious the cap wherein the inner portion of the gripping member has a gripping surface and the thickness of the gripping surface decreases from a distal end of the inner portion to a proximal end of the inner portion, in combination with the total structure and function as claimed.
No combination of prior art was found to teach or suggest each and every element of claim 29.
Regarding claim 34, Abry fails to disclose/teach among all the limitation or render obvious the cap wherein the inner portion of the gripping member has a gripping surface and the thickness of the gripping surface decreases from a distal end of the inner portion to a proximal end of the inner portion, in combination with the total structure and function as claimed.
No combination of prior art was found to teach or suggest each and every element of claim 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783